Citation Nr: 0503002	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  00-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected ingrown toenail of the left great toe.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
September 1999.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which, in part, granted service 
connection for an ingrown toenail of the left great toe and 
assigned a noncompensable disability rating.  

Procedural History

The veteran's appeal was previously before the Board in 
February 2002, when it undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)]. The 
Board contacted the veteran to have her provide information 
as to all medical providers, VA and otherwise, who had 
treated the veteran for her ingrown toenail of the left great 
toe since September 1999.  The veteran responded with 
information as to private treatment to her left ingrown 
toenail, which has since been associated with the claims 
file.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. § 
19(a)(2) (2003) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  For this reason, the case was remanded to the RO by 
the Board in November 2003.  The Board asked that the veteran 
be scheduled for a VA examination in regards to her claim, 
which was provided in May 2004.  
In July 2004, the RO issued a supplemental statement of the 
case (SSOC) that confirmed and continued its previous denial 
of the veteran's claim.  Thus, DAV/Bernard concerns have been 
rectified.  

Other Issues

In its February 2002 decision, Board denied the veteran's 
appeal as to the issue of her entitlement to an increased 
disability rating for a service-connected right knee 
disability.  The Board's decision as to that issue is final, 
and the matter accordingly will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2004). 

The veteran provided testimony at a personal hearing that was 
conducted before a hearing officer at the RO in July 2000.  
Based on this testimony and subsequent statements, it appears 
that the veteran is contending that she has a fungal problem 
secondary to the service-connected ingrown toenail of the 
left great toe.  That issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's left ingrown toenail disability is 
manifested by episodic complaints of pain, soreness, 
discomfort and swelling.

2.  The evidence does not show that the veteran's great toe 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an ingrown 
toenail of the left great toe have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 
5284 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for her service-connected left great toe disability, 
which is currently evaluated as noncompensably (zero percent) 
disabling.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veteran Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
 

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2004 supplemental statement of the case 
(SSOC), the May 2001 SSOC and the April 2000 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim. 

More significantly, a letter was sent to the veteran in April 
2004, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for increased rating of the 
veteran's left great toe disability.  It specifically 
notified the veteran that in order to receive an increased 
disability rating she must provide "evidence showing that 
your service-connected impairment of your ingrown toenail 
disorder has increased in severity."  The letter detailed 
that this evidence "may be a statement from your doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or X-rays, and the dates of examinations 
and tests."  The letter detailed that she could also 
"submit statements from other individuals who are able to 
describe from their knowledge and personal observations in 
what manner your disability has become worse."  The letter 
informed the veteran that a VA examination was needed and 
would be scheduled.  She was also informed that current VA 
and private treatment records would be helpful.  Moreover, 
this letter enumerated the evidence already received, and 
advised the veteran to refer to her previous rating 
decisions, SOC, and SSOCs for specific evidence that has been 
considered.  Thus, the letter not only notified the veteran 
of the evidence already of record, but also notified her 
specifically of the additional evidence that was needed in 
her case.

It appears from the contentions and arguments presented by 
the veteran that she is fully aware of the relevant law and 
evidence germane to her claim on appeal, and is aware, as 
well, of the responsibilities that both she and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO informed the veteran that the RO 
would get such things as "medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  The RO also informed her that it would 
assist her in obtaining "relevant records not held by a 
Federal agency.  This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The April 2004 letter told the veteran to "complete and sign 
a VA Form 21-4142, 'Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA),' for 
each non-VA doctor and medical care facility that treated you 
for your disorder.  You must include the complete name and 
address of each doctor and the medical facility and the 
approximate dates of treatment so that we can request your 
records."  The letter explained to the veteran that it was 
her responsibility to make sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter requested that "if 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
is in your possession, please send it to us."

The Board finds that the April 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim is 
being adjudicated prior to the expiration of the one-year 
period does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim, by rating decision in January 2000.  The Board 
notes, however, that this was a practical and legal 
impossibility, because the VCAA was not enacted until 
November 2000.  As has been discussed above, the veteran was 
subsequently provided with VCAA notice, and her claim was 
readjudicated by VA, most recently in July 2004.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to the VA 
notice.  Therefore, there is no prejudice to the veteran in 
proceeding to consider her claim on the merits.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and private treatment records.  The veteran 
was provided a VA medical examination in May 2004, the 
results of which will be referred to below.  The report of 
the medical examination reflects that the examiner reviewed 
the veteran's medical records, recorded her past medical 
history, noted her current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.

As will be discussed in the Board's analysis below, it 
appears that the veteran's ingrown toenail is episodic in 
nature.  The Board has given thought as to whether it would 
be useful to schedule the veteran for another examination at 
a time when left great toe disability is active and before 
corrective procedures are taken.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994) [where fluctuating conditions 
escape detection on examination, VA must conduct an 
examination during the active stage of the disease].  
However, such a remedy not feasible in this case.  
See Voerth v. West, 13 Vet. App. 117 (1999).  In Voerth, the 
Court distinguished Ardison as follows: " . . . in Ardison 
the appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two." Voerth, 13 Vet. App. at 122- 3.  The evidence 
of record demonstrates that it could be years until the 
veteran has another flare-up involving her left great toe 
disability.  Furthermore, the veteran has provided private 
treatment records documenting her only flare-up subsequent to 
service, which were reviewed during the veteran's most recent 
VA examination.  Therefore, requiring that the veteran be 
referred for additional testing during a flare up to confirm 
the diagnosis is not feasible.  
 
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of her claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before a hearing 
officer at the RO in July 2000.  She has not indicated the 
existence of any other evidence that is relevant to her 
appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  A specific diagnostic code will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Specific rating criteria

Under Diagnostic Code 5284 [foot injury, other], the 
following levels of disability are included.

30% severe;

20% moderately severe;

10% moderate.

See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).

The Board observes that the words "moderate" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2004).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

Service medical records reflect that the veteran presented a 
number of times with complaints as to an ingrown toenail in 
the left great toe, requiring partial removal of the left 
great toenail.  In her report of medical history prior to 
separation from service in July 1999, she noted foot trouble 
and reported having had four nail avulsions in service.   

In November 1999, the veteran presented for a VA examination.  
She reported a history of ingrown toenails of the left great 
toe, but stated that she was not experiencing pain at the 
time of examination.  The veteran also indicated that her 
left ingrown toenail did not affect her ability to perform 
her occupation or daily activities.  Physical examination 
revealed normal gait and posture with all maneuvers.  There 
was mild swelling of the left great toe, but no breakdown or 
unusual shoe wear pattern that would indicate abnormal 
weight-bearing.  The diagnosis was recurrent ingrown toenail 
of the left great toe, asymptomatic.  

In January 2000, service connection was granted for a left 
ingrown toenail, evaluated as noncompensably disabling from 
September 3, 1999.  This appeal followed.

The veteran testified before a RO hearing officer in July 
2000.  She asserted  that having to weak Navy combat boots 
were the source of her left ingrown toenails.  She reported 
having several surgical removals of parts of her left great 
toe, one of which required removal of the whole left great 
toenail.  The veteran stated it took between six and eight 
months for the left great toenail to grow back after such 
procedures, and noted it would again become ingrown.  She 
reported that the left great toe had twice become infected.    
In a statement dated in May 2002, the veteran reported that 
her left great toe was giving her trouble and she would need 
to have it treated again in the near future.  She complained 
that the nail was infected by fungus, was thick, and was not 
completely attached to the nail bed.  

Private treatment records from Dr. D.N. dated in April 2004 
have been added to the record on appeal.  Dr. D.N. noted the 
veteran complained of painful ingrown nail of the medial 
border of the left hallux of several years duration.  The 
veteran reported pain with pressure of shoe gear.  Physical 
examination revealed what appeared to be a normal gait.  
There was no peripheral edema.  Diagnosis was Raynaud's 
disease and onychocryptosis and paronychia of the left 
hallux.  A partial nail excision was performed.  

A follow-up visit revealed a superficial ulcer in the medial 
border of the left hallux.  There was slight serous drainage 
and necrosis centrally.  There was a healthy base upon 
debridement and localized erythematous, though very minimal.  
There was no sign of infection, though the area was 
expectedly irritated.  The diagnosis was superficial ulcer of 
the medial border of the left hallux and Raynaud's disease.  

The veteran presented for a VA examination in May 2004.  The 
information in Dr. N.s's treatment records was reviewed.  The 
VA examiner's diagnosis after physical examination left 
hallux medial border without ulcer and healing incision 
without signs of infection. 

Analysis

The veteran's seeks a compensable disability rating for her 
service-connected left ingrown great toenail.  She currently 
complains of flare-ups of pain, swelling and discomfort, 
causing her difficulty in wearing tight-fitting shoes and 
requiring surgical procedures to remove portions of her left 
great toenail.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below finds 
that the veteran's overall level of symptomatology is not 
consistent with that enumerated for a compensable rating.

Assignment of diagnostic code

The veteran's service-connected ingrown toenail of the left 
great toe is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 [foot injuries, other].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2004).

The Board has considered the potential application of other 
diagnostic codes pertaining to the feet and finds that, in 
light of the anatomical localization and symptomatology 
reported by the veteran, Diagnostic Code 5284 is the most 
appropriate diagnostic code by which to evaluate her left 
ingrown toenail disability.  
The veteran has not suggested that any other diagnostic code 
would be more appropriate.  

It is arguably possible to rate the veteran's great toe 
disability by analogy to hammer toe.  However, this would not 
avail the veteran because a noncompensable rating is assigned 
for disability of a single toe.

Schedular rating

The veteran's only contention is that the service-connected 
left ingrown toenail is painful, swollen and sore at times, 
making it difficult for her to wear tight-fitting shoes.  See 
the veteran's substantive appeal (VA Form 9) dated in May 
2000.  

The medical and other evidence of record indicates that 
manifestations of the veteran's left great toe disability are 
episodic and that for the majority of time the veteran's left 
great toenail is completely asymptomatic.  In the veteran's 
November 1999 VA examination, she reported no pain and mild 
swelling.  In her July 2000 hearing testimony, when asked 
about the current symptomatology of her left great toe, the 
veteran asserted, "well it's fine now."  

After a careful review of the record, it appears that during 
the five-year period since separation from service, the 
veteran has had one flare-up requiring removal of a portion 
of her left great toenail.  The Board does not doubt that 
such an episode would cause discomfort; however, one flare-up 
of a portion of the left great toenail does not amount to a 
compensable moderate foot disability.  

The veteran is seeking a compensable rating for her service-
connected ingrown toenail.  Her complaints of swelling and 
pain appear to be short lived and are correctible through 
minor surgery.  By way of contrast, a compensable rating 
would be applicable if the great toe were amputated, see 
Diagnostic Code 5171, or dorsiflexed, see Diagnostic Code 
5277.  There is absolutely no evidence that the pathology 
attributable to the veteran's ingrown toenail is anywhere 
close to such severity.  

In summary, the symptomatology of the veteran's ingrown 
toenail is episodic, mild, and limited to the left great 
toenail.  The need for medical treatment only once over the  
lengthy period of time since service does not amount to, or 
approximate, moderate foot disability under Diagnostic Code 
5284  A compensable rating is not warranted under this 
provision.  See 38 C.F.R. § 4.31.

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board observes in passing that even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable the clinical findings 
would not warrant increased evaluations under 38 C.F.R. §§ 
4.40 and 4.45.  VA examinations do not evidence that the 
veteran has a loss in range of motion of the left great toe, 
nor does the veteran allege such. 

Fenderson considerations

As the factual background makes clear, at no time since the 
effective date of service connection, September 3, 1999, has 
the veteran's left great toenail disability met or nearly 
approximated the criteria for a compensable rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

In the May 2001 SSOC the RO included recitation of the 
regulation for an extraschedular rating and stated that "the 
circumstances shown [are not] so extraordinary as to warrant 
extra-schedular consideration".  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.

It should be clear from the discussion above that 
extraschedular consideration is not warranted.  The Board 
notes in passing that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that her service-connected left ingrown toenail 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  In fact, during her November 1999 VA 
examination, she reported that her left ingrown toenail did 
not effect her usual occupation or daily activities.  

Accordingly, referral of this issue to appropriate VA 
officials for extraschedular consideration is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.








ORDER

Entitlement to an increased (compensable) rating for an 
ingrown toenail of the left great toe is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


